Motions Disposed, Appeal Dismissed, and Memorandum Opinion filed June 27,
2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-19-00200-CV

                   RICHARD LANCE BOWE, Appellant
                                        V.

     STEVEN ENGELHARDT, ENGELHARDT LAW PLLC, Appellee

                   On Appeal from the 311th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-77061

                         MEMORANDUM OPINION

      This is an attempted appeal from three orders. The first two were signed in
Cause No. 2015-77061 (the cause number on appeal): (1) Order Granting Bill of
Review, signed December 19, 2018, and (2) Order Denying Motion for New Trial,
signed February 28, 2019. The third order was reportedly signed on December 19,
2018, in Cause No. 2005-12087A, and is titled Order on Motion to Dismiss.

      A single appeal may not be taken from multiple trial court cause numbers. The
order in cause number 2005-12087A is not properly before the court in this appeal.
Indeed, appellant has filed a separate notice of appeal from that cause number, and
that appeal is pending in this court as appeal number 14-19-00323-CV, Bowe v.
Bowe.

        The only two orders arguably before the court in this appeal are the order
granting the bill of review and the order denying the motion for new trial. “A bill of
review which sets aside a prior judgment but does not dispose of the case on the
merits is interlocutory and not appealable.” Jordan v. Jordan, 907 S.W.2d 471, 472
(Tex. 1995). The order denying the motion for new trial does not dispose of the case
on the merits, either; rather, it declines to set aside the order granting the bill of
review.

        On April 25, 2019, we notified the parties that we would dismiss the appeal
for lack of jurisdiction unless any party demonstrated meritorious grounds for
retaining the appeal. Appellant’s response does not alter our opinion that we lack
jurisdiction over this appeal.

        This appeal is dismissed for lack of jurisdiction. All pending motions are
denied as moot. Appeal number 14-19-00323-CV remains pending.

                                   PER CURIAM

Panel consists of Justices Christopher, Bourliot, and Zimmerer




                                          2